
	
		I
		111th CONGRESS
		2d Session
		H. R. 5172
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Sarbanes (for
			 himself, Mr. Polis of Colorado, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 (20 U.S.C. 6301 et seq.) to authorize competitive grants to train school
		  principals in instructional leadership skills and to promote the incorporation
		  of standards of instructional leadership into State-level principal
		  certification or licensure.
	
	
		1.Short titleThis Act may be cited as the
			 Instructional Leadership Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)A school principal is expected to be an
			 instructional leader, meaning the principal must posses the knowledge and
			 instructional skills to guide teaching and learning in a school.
			(2)There is a clear intention within the
			 amendments made by the No Child Left Behind Act of 2001 to the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) that principals become
			 instructional leaders. Section 2113(c) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)) calls for principals to have—
				(A)the
			 instructional leadership skills to help teachers teach and students
			 learn;
				(B)and to help
			 students meet challenging State student academic achievement
			 standards.
				(3)Despite this recognition of the importance
			 of instructional leadership, adequate attention and resources have not been
			 committed to training and supporting school principals—
				(A)in meeting the
			 standards of instructional leadership in States where such standards exist;
			 and
				(B)in developing such
			 standards in States where such standards do not exist.
				(4)Licensure of
			 school principals typically does not give adequate emphasis to instructional
			 leadership skills in the certification process.
			(5)The term highly qualified
			 principal added by the No Child Left Behind Act of 2001 to the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) should
			 be defined in such Act to include a strong emphasis on instructional
			 leadership.
			3.Grants for
			 instructional leadership
			(a)In
			 generalTitle I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) is amended by redesignating part I as part J and
			 by inserting after part H the following new part:
				
					IInstructional
				leadership
						1851.Competitive
				grants
							(a)Grants To
				develop innovative programs and sitesFrom the amounts made available under
				subsection (h), the Secretary shall make grants, on a competitive basis, to
				eligible entities to develop and implement innovative programs and sites (such
				as leadership development schools) to train school principals in instructional
				leadership skills, including skills relating to—
								(1)effective
				instructional practices;
								(2)facilitating the
				development of a school vision;
								(3)providing on-going
				learning and professional development opportunities for school staff, including
				teachers;
								(4)monitoring the
				alignment of curriculum, instruction, and assessment;
								(5)improving
				instructional practices through the purposeful observation and evaluation of
				teachers;
								(6)ensuring the
				regular integration of assessments appropriate to the needs of students into
				daily classroom instruction;
								(7)using technology
				and multiple sources of data to improve classroom instruction;
								(8)providing staff
				with focused, sustained, research-based professional development; and
								(9)engaging all
				community stakeholders in a shared responsibility for student and school
				success.
								(b)Grants for pilot
				programsIn addition to the
				grants made under subsection (a), the Secretary shall make grants, on a
				competitive basis, to State educational agencies, or to partnerships or
				consortia that include State educational agencies, to develop and implement
				pilot programs designed to evaluate and promote the incorporation of standards
				of instructional leadership into State principal certification or licensing
				requirements.
							(c)DurationA
				grant made under this section shall be awarded for a period of 2 years, and may
				be renewed for a period of 2 additional years.
							(d)ApplicationAn eligible entity desiring a to receive
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
							(e)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
								(1)a State educational agency;
								(2)a local
				educational agency;
								(3)a nonprofit
				organization (such as a State principal association);
								(4)an institution of
				higher education; and
								(5)a partnership or
				consortium that includes at least 1 of the entities described in paragraphs (1)
				through (4).
								(f)ReportA recipient of a grant under this section
				shall submit to the Secretary a report describing the results of its activities
				funded by such grant. Such report shall be submitted at such time, in such
				manner, and containing such additional information as the Secretary may
				require.
							(g)Revised concept
				of highly qualified principal
								(1)In
				generalBased on the reports
				submitted pursuant to subsection (f), the Secretary shall, by regulation,
				establish a definition of highly-qualified principal that
				emphasizes standards of instructional leadership.
								(2)ConsiderationsIn
				developing such a definition, the Secretary shall give consideration to the
				need for principals to—
									(A)demonstrate the
				knowledge, skills, and attitudes needed to effectively lead teaching and
				learning in schools;
									(B)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship, and
				internship; and
									(C)demonstrate the capacity to lead the
				establishment and maintenance of a professional learning community that
				effectively uses real time data, including State academic assessments described
				in section 1111(b)(3), that inform instruction, focus review, and target
				remediation for the purposes of ensuring standards and course content mastery,
				and personalized instruction for every student.
									(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $100,000,000 for fiscal
				year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
			(b)Clerical
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by redesignating the item relating to part I
			 of title I as relating to part J and by inserting before such item the
			 following:
				
					Part I—Instructional
				leadership.
				
				
					Sec. 1851. Competitive grants.
				
			4.Establishing
			 state-of-the-Art principal induction programs
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					EEstablishing
				state-of-the-Art principal induction programs
						2501.Competitive
				grants
							(a)GrantsFrom the amounts made available to carry
				out this section, the Secretary may make grants, on a competitive basis, to
				States and eligible local educational agencies for the purpose of developing
				state-of-the-art principal induction programs.
							(b)Eligible Local
				Educational AgencyIn this section, the term eligible local
				educational agency means—
								(1)a high-need local
				educational agency (as such term is defined in section 2102(3)); or
								(2)a partnership of a
				high-need local educational agency; and—
									(A)an institution of
				higher education;
									(B)a principal
				organization; or
									(C)any other
				nonprofit education organization.
									(c)Use of
				FundsA State or an eligible local educational agency that
				receives a grant under subsection (a) shall use the funds made available
				through the grant to develop a state-of-the-art principal induction program
				that—
								(1)provides new
				principals a minimum of 3 years of extensive, high-quality, comprehensive
				induction into the field of school administration; and
								(2)includes—
									(A)structured
				mentoring from highly qualified master or mentor principal who are certified,
				have school administration experience in a school similar to the school of the
				new principal, and are trained to mentor new principals;
									(B)at least 90
				minutes each week of common meeting time for a new principal to administrative
				and leadership tasks under the director of a master or mentor principal;
									(C)regular
				observation by a master or mentor principal in the new principal’s
				school;
									(D)observation by the
				new principal of the master or mentor principal’s classroom;
									(E)intensive
				professional development activities for new principals that result in improved
				instructional leadership and student achievement, including—
										(i)lesson
				demonstration by master and mentor principals in the classroom;
										(ii)observation by
				such master and mentor principals; and
										(iii)feedback by such
				master and mentor principals;
										(F)observation by new
				principals of at least 3 principals and feedback (that uses research-validated
				benchmarks of leadership skills and standards that are developed with input
				from principals) at least 4 times each school year by multiple evaluators,
				including master and mentor principals;
									(G)paid release time
				for the mentor principal for mentoring, or salary supplements under section
				2502 for mentoring new principals at a ratio of one full-time mentor to every
				12 new principals;
									(H)a transition year
				for new principals to the school that includes a reduced workload for such
				principals; and
									(I)a standards-based
				assessment, which may include examination of practice and a measure of gains in
				student learning, of every new principal to determine whether the principal
				should move forward in the school administration profession.
									(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section.
							.
			(b)Clerical
			 amendmentThe table of contents for the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 2441 the following:
				
					Part E—Establishing state-of-the-Art
				principal induction programs.
				
				
					Sec. 2501. Competitive grants.
				
			
